DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims 10-18 (Group II – drawn to a system for making a display unit) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5-20-2022. Applicant's election with traverse of Group I (claims 1-9 – drawn to a method of a display unit) in the reply filed on 5-20-2022 is acknowledged. The traversal is on the ground(s) that the pending claims do not present a serious search burden. This is not found persuasive because the inventions (Group I and II) have acquired a separate status in the art in view of their different classification – and the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). The requirement is still deemed proper and is therefore made FINAL.
Specification
The substitute specification has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-3 and 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 at line 2, the antecedent of “the other” is not clearly defined. Also, see claim 3 at line 2 where “the other” is recited – and claim 9 at line 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kumagai (US 2010/0024972).
Claim 1, Kumagai teaches a method for manufacturing a display (¶3; ¶5 – also liquid crystal display device or other image display device; ¶7 – also single plate bonding method; ¶31 ¶37 ¶71). The method comprises the following steps:
●unwinding first film 2 from a first film roll and carrying film 2 (Fig1; ¶40); 
●attaching second film 1a (from film 1) onto carried film 2 and forming an elongated film laminated body (Fig1; ¶38; ¶41); 
●attaching film 2a (from film 2) to film 3 (Fig2; ¶43-46) and forming another elongated film body (Fig2) and then forming cutting lines 30 (Fig3; ¶48) in the another body in a width direction (i.e. width between two longitudinal side edges of the another body) at intervals in a longitudinal direction and forming film sheet piece 3a and then cutting sheets 4 (¶49-53) from piece 3a; and 
●laminating sheet 4 onto a first surface of a panel (Fig3) in that Kumagai indicates in paragraphs 3, 5, 7, 31, 37, and 71 that sheets (such as sheet 4) are used make display devices in a single plate bonding method.
Claim 2, Kumagai teaches films 1, 2, and 3 to be optical films (p2 c2), provided that they each have an optical orientation axis. Examples of the optical films include a polarizing film (also known in the art as a polarizing plate), a retardation film and a brightness enhancement film. An optical film effectively usable for a liquid crystal display device can be produced by appropriately selecting these optical films (¶31). The examples of the combination of those optical films include a combination of a polarizing film, a retardation film and a brightness enhancement film, and a combination of a polarizing film, a retardation film (i.e. also known in the art as a phase difference film) and a retardation film (¶32). Thus, Kumagai teaches the limitation of claim 2 of “wherein any one of the first film and the second film is a polarizing film including a polarizing plate, and the other is an optical film including at least one of a brightness improving film, a light collecting sheet, a diffusion film, and a phase difference film.”
Claim 3, Kumagai teaches that any one of the films 1a and 2 is a polarizing film (also known in the art as a polarizing plate) having an absorption axis (¶35), and film 2 (if film 1a is that above or 2 if film 1a is that above) is an optical film including a brightness improving film having a transmission axis (¶37). When forming of the film laminated body -- attaching film 1a onto film 2 --  the absorption axis X of (¶35) is angled with respect to the transmission axis Y (¶37) and shown in Figure 2 to be vertical (i.e. 90o).	Claim 4, Kumagai teaches that forming of the film laminated body includes supplying second film 1a in a second direction relative to a first direction, wherein the first direction is the carrying direction of film 2. See Figure 1 where film 1a is shown as moving from film 1 to film 2 in a cross direction. Figure 1 demonstrates that the cross direction is a vertical direction relative the carrying direction of film 2 
Claim 6, Kumagai teaches that when forming of the film laminated body – unwinding film 1a from a second film roll of film 1 from which film 1a is provided – and carrying film 1 in the second direction (Fig1).
Claim 7, Kumagai teaches what that when forming the film laminated body -- attaching a second film 1a by forming a cutting line in film 1, which is carried in the second direction, in a width direction at intervals along a longitudinal direction onto film 1 (Fig1; ¶40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai (US 2010/0024972) as applied to claim(s) 1-4 and 6-7 above, and further in view of Hada (US 9,897,839).
Claim 5, Kumagai does not teach that when the forming of the film laminated body – when a defect is formed in a facing region of film 2 (which faces film 1 from a side), carrying film 2 so that the defect is not included a facing region of film 2 and attaching film 1a onto film 2.
However, Hada teaches manufacturing a display such as a liquid crystal display (c1 L60-67). Also, Hada teaches the following (annotation added): 
(116) According to the imaging/image processing method based on transmitted light, foreign matter inside the first optical film 100 can be detected. According to the imaging/image processing method based on reflected light, adhered foreign matter on the surface of the first optical film 100 can be detected. According to the imaging/image processing method based on the 0-degree cross, adhered foreign matter and fouling on the surface of the first optical film 100, and foreign matter inside the first optical film 100 can be detected as bright spots. According to the imaging/image processing method based on the x-degree cross, a knick in the first optical film 100 can be mainly detected. Any appropriate method may be adopted for an algorithm for the image processing. For example, a defect can be detected by grayscale determination through binarization. Information obtained through the defect inspection (typically, positional information on a defect) is sent to a control apparatus, and the conveying speed of the first optical film 100, cutting thereof with the cutting apparatus 310 to be described later, and the like can be controlled on the basis of the information.

Also, Hada recites (emphasis added): 
(117) Next, as illustrated in FIG. 8, the first optical film 100 is cut with the cutting apparatus 310 while being conveyed. Any appropriate cutting means may be adopted as the cutting apparatus. Specific examples thereof include a laser apparatus and a cutter. In one embodiment, the width of the first optical film 100 is set to a length corresponding to a pair of opposing sides (for example, in the vertical direction) of the liquid crystal cell 200. In this case, the first optical film 100 is cut in its width direction so as to have a length corresponding to the other pair of opposing sides (for example, in the horizontal direction) of the liquid crystal cell 200. More specifically, the first optical film 100 can be cut so as to have a length corresponding to the other pair of opposing sides (for example, in the horizontal direction) of the liquid crystal cell 200 by controlling the conveying speed of the first optical film 100 and an interval of cutting operation through the use of the control apparatus. As described above, when a defect is found through any appropriate defect inspection, the conveying speed and the interval of cutting operation can be adjusted on the basis of information on the defect so that the first optical film 100 except for a portion in which the defect is present can be cut so as to have a length corresponding to the other pair of opposing sides (for example, in the horizontal direction) of the liquid crystal cell 200. In another embodiment, the width of the first optical film 100 is set to a length corresponding to a pair of opposing sides (for example, in the horizontal direction) of the liquid crystal cell 200.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to have provided in Kumagai when the forming of the film laminated body – when a defect is formed in a facing region of film 2 (which faces film 1 from a side), carrying film 2 so that the defect is not included a facing region of film 2 and attaching film 1a onto film 2 in that Hada teaches in analogous art that such allows one to prevent defects from being part of the final product which could negatively impact the performance of the final product.
Claim 8, Kumagai also teaches the unwinding of film 3 from a film roll (Fig2; ¶46) and carrying film 3. Kumagai teaches forming cutting lines 30 in film 3 in the width direction at intervals along the longitudinal direction and forming pieces 3a and then cutting sheets 4 (¶49-53) from pieces 3a where each sheet 4 is a sheet laminated on the panel.  
Claim 8, Kumagai does not teach laminating a sheet 4 onto a second surface of the panel. However, Hada demonstrates making the liquid crystal display having optical films on both sides of liquid crystal cell 200 (Fig8; c1 L60-67; c2 ¶1; c21 ¶5 to c22 ¶1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to have provided in Kumagai laminating a second sheet 4 onto a second surface of the panel in that Hada teaches in analogous art that liquid crystal displays are known to have optical layers on both sides of the display.
Claim 9, Kumagai teaches films 1, 2, and 3 to be optical films (p2 c2), provided that they each have an optical orientation axis. Examples of the optical films include a polarizing film (also known in the art as a polarizing plate), a retardation film and a brightness enhancement film. An optical film effectively usable for a liquid crystal display device can be produced by appropriately selecting these optical films. [0032] The examples of the combination of those optical films include a combination of a polarizing film, a retardation film and a brightness enhancement film, and a combination of a polarizing film, a retardation film (i.e. also known in the art as a phase difference film) and a retardation film. Further, liquid crystal displays have one side which is a light source side and one side which is a viewing screen side such that one of sheets 4 on one side of the panel with be a light source side sheet and one of the sheets will be a viewing screen side sheet for the panel.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Kumagai (US 2010/0073770) teaches making a rolled up optical film. Liquid-crystal display from Wikipedia demonstrates liquid crystal displays having a lighted side and a screen viewing side. WayBackMachine demonstrating the earliest disclosure date of Liquid-crystal display from Wikipedia at June 22, 2004. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent  submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745